Exhibit 10.3

 

AMENDMENT NO. 2 TO

 

EMPLOYMENT AGREEMENT

 

This Amendment No. 2 (“Amendment”) is an amendment to the Employment Agreement,
dated March 10, 2006 (the “Agreement”) between Transaction Network
Services, Inc. (“Company”), a Delaware corporation, and its parent, TNS, Inc.
(“Parent”), a Delaware corporation, on the one hand (collectively, “TNS”), and
Michael Q. Keegan (“Executive”), on the other hand, and is effective March 1,
2012 (the “Amendment Effective Date”).  Any terms used, but not defined, herein,
shall have the meanings set forth in the Agreement.

 

WHEREAS, TNS and Executive executed Amendment No. 1 to the Agreement, dated as
of January 1, 2010;

 

WHEREAS, TNS adopted the TNS, Inc. Executive Severance Benefit Plan, effective
as of March 1, 2012, to provide a uniform severance pay and benefit plan to its
key management employees, including the Executive, in the event of certain
terminations from employment; and

 

WHEREAS, TNS and the Executive now desire to further amend the Agreement to
modify certain terms and conditions contained in the Agreement in light of the
Executive Severance Benefit Plan and other modifications that the parties
consider to be desirable.

 

NOW, THEREFORE, in consideration of the foregoing recitals (which form a part of
this Amendment), the mutual covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment, intending to be legally bound,
agree as follows:

 

1.                                       Term.  Section 2 (Term) of the
Agreement, as amended, is replaced in its entirety by the following provision:

 

“2.                                 Term.  The period of employment and term of
this Agreement will be from January 1, 2006 through December 31, 2012, unless
sooner terminated as hereinafter set forth (the “Term”).”  The Company hereby
acknowledges that Executive has been employed by the Company since April 23,
2001.

 

This modification is intended to establish a term for the Agreement that expires
on December 31, 2012, and to eliminate the successive one-year extensions of the
Agreement in the absence of prior written notice of non-renewal by either of the
parties to the Agreement (i.e., elimination of the “evergreen clause”).

 

2.                                       Termination.  Section 6 (Termination of
Employment and Effect of Termination) is hereby replaced in its entirety (with
the exception of Sections 6(i) and 6(j), which shall remain in effect) by the
following provision:

 

1

--------------------------------------------------------------------------------


 

“6.                                 Termination of Employment and Effect of
Termination.  Either Executive or the Company may terminate this Agreement and
Executive’s employment under this Agreement for any or for no reason, either
with or without cause, at any time.  Executive’s entitlement to severance pay
and benefits upon any such termination of employment will be governed by the
terms and conditions of the TNS, Inc. Executive Severance Benefit Plan, dated as
of March 1, 2012, as may be amended from time to time (the “Executive Severance
Benefit Plan”).”

 

For clarity, this modification, among other things, results in the elimination
of the excise tax gross-up payment on behalf of the Executive under the
Agreement with respect to excess parachute payments under Section 280G of the
Internal Revenue Code, and eliminates the continuation of the payment by TNS of
club dues as part of the Executive’s severance benefits upon certain
terminations from employment.

 

3.                                       Definitions.  The following additional
sentence will be added to the end of Section 7(e) of the Agreement: “For
purposes of this Section 7, the terms “Cause” and “Good Reason” shall have same
meaning as “Cause and “Voluntary resignation for Good Reason” under the
Executive Severance Benefit Plan.

 

4.                                       Benefits.  Beginning on the Amendment
Effective Date, Appendix 1 (Summary of Executive Benefits) to the Agreement is
hereby amended by deleting in their entirety Section 6 (Travel Benefits) and
Section 7 (Club Membership).

 

5.                                       Deleted Appendix.  Beginning on the
Amendment Effective Date, Appendix 3 (Severance Agreement and General Release)
to the Agreement is hereby deleted in its entirety.

 

6.                                       General. All other terms and conditions
of the Agreement and Amendment No. 1 remain in full force and effect and
applicable to the provisions of services under this Amendment.  This Amendment
may be executed in counterparts, each of which shall be deemed an original and
both of which shall be deemed one and the same instrument.  The persons signing
below represent and warrant that they are authorized to execute this Amendment
on behalf of the respective parties.

 

[signatures on next page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2.

 

 

Transaction Network Services, Inc.

 

Executive

 

 

 

 

 

 

By:

/s/ James T. McLaughlin

 

/s/ Michael Q. Keegan

 

James T. McLaughlin

 

Michael Q. Keegan

 

EVP, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

 

TNS, Inc.

 

 

 

 

 

 

 

 

By:

/s/ James T. McLaughlin

 

 

 

James T. McLaughlin

 

 

 

EVP, General Counsel & Secretary

 

 

 

3

--------------------------------------------------------------------------------